Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 11/04/2020.
Remarks
The claims are presented as follows:

Claims 1-20 are pending.
 Response to Amendment
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action. The applicant’s argument has been considered carefully and does not provide the evidence for lack of motivation. 
Title: the title of this application filed on 11/04/2020 is accepted and has been entered.

• Applicant Argument-1 independent claim 1.
Applicant recites that the references do not disclose, teach or suggest:

“receiving a switching message indicating that the UE is to switch from using TTIs having a first length to using TTIs having a second length; and, 
in response to said switching message, switching from using TTIs having the first length to using TTIs having the second length, after a predetermined number of TTIs” 

• Examiner Response to Argument-1

after a predetermined number of TTIs”. The “predetermined number of TTIs” is identified as “the indicated applicable number of TTIs” see claim 3. Thus, the predetermined number of TTIs is the indicated applicable number of TTIs send from the base station to the UE, which is the 10-ms TTIs in the case that the UE is to switch from the 2-ms TTI to the 10-ms TTI, so the indicated number is the 10-ms TTIs. For example, the predetermined number of TTIs could be the number to hold transmission or re-transmission or repetition number held for communication with the UE. As such, the examiner provided applicant with a broadest reasonable alternative that still meets the claimed recitations, as written. Thus, the rejection is maintained.
Yan teaches a UE receives a switching indication information message from a base station that requires the UE to switch a TTI length, for example, when the base station requires the UE to switch from the 2-ms TTI to the 10-ms TTI. Subsequently, the UE switches the TTI according to the switching indication information indicated by the by the base station (Yan: [0043] S110-FIG.1). Therefore, Yan teaches “receiving a switching message indicating that the UE is to switch from using TTIs having a first length to using TTIs having a second length”
Also, Yan teaches in response to receiving the switching indication information message from the base station, for example, the base station requires the UE to switch from the 2-ms TTI to the 10-ms TTI, the UE confirms with the base station that the switching indication information message is received and notify all the base stations (including base stations in a serving cell and base stations in a non-serving cell) (Yan: [0055] [0069-70] S111-FIG.3) The base station determines the 10-ms TTIs [which is the predetermined number of TTIs or the indicated applicable number of TTIs to the UE] calculated based on the UE’s maximum transmit power according to the power provided by the UE to enhance the uplink coverage. If the maximum transmit power exceeds the maximum power configured by the RNC to the UE, the base station determines that the UE power is limited. Accordingly, the UE needs to switch from the 2-ms TTIs to the 10-ms TTIs (Yan: [0062] S211-FIG.5) After the UE completes the TTI switching, the base station may send to the RNC the switching complete information indicating that the UE completes the TTI switching so as to make preparation for communication within the switched TTI or the indicated applicable number of TTIs as determined (Yan: [0069-70] S240-FIG.5).
Therefore, Yan teaches receiving a switching message from a base station indicating that the UE is to switch from using TTIs having a first length to using TTIs having a second length; and in response to said switching message, switching from using TTIs having the first length to using TTIs having the second length, after a predetermined number of TTIs.

•    Applicant Argument-2 independent claim 7.
Applicant recites that the references do not disclose, teach or suggest:

“Claim 7 is a method claim carried out by a base station, and directly complements the 
method of claim 1.  Claim 7 specifies that the base station switches TTI lengths, after transmitting a switching message, after a predetermined number of TTIs”

•    Examiner Response to Argument-2
Yan teaches when the base station requires the UE to switch from the 2-ms TTIs to the 10-ms TTIs [the predetermined number of TTIs indicated], the UE sends, according to the received switching indication information, a switching confirmation information to confirm that the switching indication information is received and the TTI is to be switched. Subsequently, the base station and the UE switch the TTI to the 10-ms TTI (Yan: [0043] FIG.3) the base station switches the indicated TTIs after the UE confirms with the base station that the switching indication information is received and notify all the base stations (including base stations in a serving cell and base stations in a non-serving cell) communicating with the UE that the UE is to switch from the 2-ms TTI to the 10-ms TTI (Yan: [0055-57] FIG.4).
Therefore, Yan teaches that the base station switches TTI lengths, after transmitting a switching message to the UE and the UE confirms the switching after a predetermined number of TTIs indicated by the base station.
 
•    Applicant Argument-3 claims 3, 13, 8 and 18
Applicant recites that claims 3 and 13 specify that:
 the UE receives a "network parameter indicating an applicable number of TTIs after which a switching of TTI length is to occur."

Claims 3 and 13 complement claims 8 and 18
•    Examiner Response to Argument-3
Yan teaches when the base station requires the UE to switch from the 2-ms TTIs (current TTI) to the 10-ms TTIs according to a mapping table between the E-TFCI and bit TB size [e.g., network parameters indicating the size of the forbidden bit to use when (Yan: [0054-55] FIG.3).
Therefore, Yan teaches the UE receives a switching indication information with network parameter indicating an applicable number of TTIs for the UE to use after which a switching of TTI length is to occur for the UE after the UE confirms such switching with the base station.

•    Applicant Argument-4 claims 4, 14, 9 and 19
Applicant recites that claims 4 and 14 specify that:
 	“the UE is configured with multiple carriers, at least a primary and secondary carrier being activated, and further specifies that the switching message is received by the UE via the secondary carrier.”

Claims 9 and 19 complement claims 4 and 14

•    Examiner Response to Argument-4
Pelletier teaches a UE is configured with a primary cell and a secondary cell being activated/deactivated for the UE. The network uses the primary H-RNTI for all primary HS-DPSCH transmissions and the secondary H-RNTI for all secondary HS-DPSCH transmissions, The UE is provided with an HS-SCCH code set information to monitor both the primary cell and the secondary cell each at a given time, the network may semi-(Pelletier: [0105-108] FIG.7) The "primary frequency serving HS-DSCH cell" (primary cell) is the primary cell on the primary frequency. The "secondary frequency serving HS-DSCH cell" (secondary frequency primary cell) is the primary cell on the secondary frequency and may correspond to the same Node-B, When a dual cell dual carrier and dual cell single frequency configuration is activated, the UE and the network may use the existing HS-SCCH orders used for 4C-HSDPA to control the activation or deactivation of the secondary HS-DSCH cells by providing a mapping or an order for the cells to activate or deactivate (Pelletier:  [0140-143] FIG.14).    
Therefore, Pelletier teaches the UE is configured with multiple carriers with a dual cell dual carrier and dual cell single frequency configuration activated for the UE and further specifies that the switching message is received by the UE via the secondary carrier providing a mapping or an order for the cells to activate or deactivate.

•    Applicant Argument-5 claims 6 and 16
Applicant recites that claims 6 and 16 specify that:
 	“the UE starts a counter counting TTIs, the value of the counter indicating when transmission with the second TTI length commences.”

•    Examiner Response to Argument-5
Pelletier teaches a method to maximize the power saving benefit for UEs by using DRX operations coordinated in both the primary serving cell and the secondary serving cell, such that the reception patterns used by the two cells are aligned in time according to a timing counter provided in either of cells, Once the UE determines a time interval to wake up, it starts monitoring HS-SCCHs from both cells for potential data reception (Pelletier: [0220-222] FIG.14)  Node-Bs in the multipoint transmission prepare for the activation/deactivation of transmission data to the UE at a specified timing interval defined by a timer, one of the Node-Bs (e.g., the initial or primary Node B) may send the HS-SCCH order to the UE to start (or stop) the DRX mode for all the serving cells based on the timer (Pelletier: [0235-237] FIG.15)   
Therefore, Pelletier teaches the UE starts a counter counting TTIs based on a timing interval specified, the value of the counter indicating when transmission with the second TTI length begins communication with either of the cells.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. US 9,894,606 B2 [Application No. 14/430,118], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,433,249 B2 [Application No. 15/883,916], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. Pub.  No (US 2012/0039294 A1) in view of Pelletier et al. Pub.  No (US 2012/0140689 A1).

Regarding claim 1, Yan teaches a method in a User Equipment (UE) for synchronized switching of a Transmission Time Interval (TTI) between at least two different TTI lengths (A UE switching TT lengths with Base Station [0062] 200 FIG.2), the method comprising: 
receiving a switching message indicating that the UE is to switch from using TTIs having a first length to using TTIs having a second length (the base station send to the UE a switching indication information that requires the UE to switch from one TTI length to another [0062-64] the UE receives the switching indication information that requires the UE to switch the TTI from the 2-ms TTI to the 10-ms TTI [0043] [0054-55] FIG.2); and, 
in response to said switching message, switching from using TTIs having the first length to using TTIs having the second length (If the maximum transmit power exceeds the maximum power configured by the RNC to the UE, the base station determines that the UE power is limited. Accordingly, the UE needs to switch from the 2-ms TTI to the 10-ms TTI to enhance the uplink coverage [0062] FIG.3, after the UE completes the TTI switching, the base station may send to the RNC the switching complete information indicating that the UE completes the TTI switching so as to make preparation for communication within the switched TTI [0069] FIG.5), after a predetermined number of TTIs (the UE switches the TTI, according to the switching indication information, and switching from the 2-ms TTI to the 10-ms TTI. Accordingly, the UE may shorten the delay of switching the TTI, so as to switch the TTI quickly (0043] FIG.2).
Yan does not explicitly teach wherein the switching of the Transmission Time Interval is synchronized.
Pelletier teaches wherein the switching of the Transmission Time Interval is synchronized (Pelletier: performing a radio interface synchronization procedure between the Node-BS and the UE [0147] Switching the operation modes may be made on a per-TTI basis, as the operation mode may be updated every TTI as long as the HS-SCCH is transmitted [0125] FIG.13).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Yan by the teaching of Pelletier to have the switching of the Transmission Time Interval synchronized between at least two different TTI length values in order to align a connection frame number (CFN) in both the primary serving cell and the secondary serving cell to maximize the power saving benefit for users (Pelletier: see Prgph [0209]).

Regarding claim 2, Yan teaches the method of claim 1, wherein the method further comprises transmitting a report comprising a measured received power, and wherein the (reporting a ratio of the UE maximum transmit power to the dedicated physical control channel (DPCH) power [0061] FIG.3).  

Regarding claim 3, Yan teaches the method of claim 1, wherein the method further comprises, prior to receiving the switching message ([0043] FIG.2), receiving a network parameter indicating an applicable number of TTIs after which a switching of TTI length is to occur, and wherein the predetermined number of TTIs is the indicated applicable number of TTIs ([0054-55] FIG.2).  

Regarding claim 4, the modified Yan teaches the method of claim 1, wherein the UE is configured with multiple carriers in the downlink transmission and wherein at least two carriers, a primary and a secondary carrier, are activated, and wherein the switching message is received by the UE via the secondary carrier (Pelletier:  [0142-143] FIG.14).    

Regarding claim 5, Yan teaches the method of claim 1, wherein the switching message sent by a serving High Speed Downlink Shared Channel (HS-DSCH) cell or a secondary serving HS-DSCH cell (see Prgph [0044]), comprises a predetermined order mapping indicator indicating an order for switching a short TTI length to a long TTI length or vice versa (see Prgph [0049] [0051]).   

claim 6, the modified Yan teaches the method of claim 1, wherein the method further comprises starting a counter counting TTIs, the value of the counter indicating when transmission with the second TTI length commences (Pelletier: [0220-222] FIG.14).


Regarding claims 7-10, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the method implemented in a “base station” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 11-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “User Equipment” with a processing circuit and a memory (Yan: FIG.7) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 17-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “Base Station” with a processing circuit and a memory (Yan: FIG.10) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472